Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 (claims 2-11 and 13-20 as being dependent) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,007,931 and claims 1, 7 and 12 of U.S. Patent No. 11,345,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of  the instant application would be anticipated by the claims of the aforementioned patents.

Instant Application: 17/750823
Patent: US 11,007,931
Patent: US 11,345,278
Claim 1: A vehicle lighting system comprising: a microLED array comprising a plurality of semiconductor light emitters, each semiconductor light emitter less than 500 microns in size, and a spacing between semiconductor light emitters less than 50 microns; and a controller configured to control one or more of the semiconductor light emitters of the microLED array to provide illumination in a vehicle interior.
Claim 1: A vehicle interior lighting system comprising: a microLED array comprising a plurality of pixels, each pixel less than 500 microns in size, a spacing between pixels less than 50 microns, the plurality of pixels mounted and electrically connected to CMOS circuitry; one or more detectors; a processor configured to receive and process signals from the one or more detectors to detect motion of objects and occupants in the vehicle; and a controller configured to receive signals from the processor and in response control one or more pixels of the microLED array to provide spot illumination to moving objects or occupants in the vehicle, such that the spot illumination follows the moving object or occupant.
Claim 1: A vehicle interior lighting system comprising: a microLED array disposed in the vehicle and comprising a plurality of pixels, each pixel less than 500 microns in size, a spacing between pixels less than 50 microns; a processor configured to receive a user input signal indicating a direction and based on the user input signal, send a control signal for controlling the microLED array; and a controller configured to receive the control signal and in response control one or more pixels of the microLED array to provide spot illumination in the direction indicated by the user input signal.
Claim 12: A vehicle interior lighting system comprising: a microLED array disposed in the vehicle and comprising a plurality of pixels, each pixel less than 500 microns in size, a spacing between pixels less than 50 microns; one or more detectors configured to detect ambient lighting; a processor configured to receive one or more signals from the one or more detectors and based on the received one or more signals, send a control signal for controlling the microLED array; and a controller configured to receive the control signal and in response adjust a color of light emitted by the one or more pixels of the microLED array.
Claim 12: A vehicle lighting system comprising: a microLED array comprising a plurality of semiconductor light emitters, each semiconductor light emitter less than 500 microns in size, a spacing between semiconductor light emitters less than 50 microns. and a plurality of wavelength converters, each wavelength converter disposed on a corresponding one of the semiconductor light emitters; and a controller configured to control one or more semiconductor light emitting layers of the microLED array to provide illumination in a vehicle interior.

Claim 1: A vehicle interior lighting system comprising: a microLED array disposed in the vehicle and comprising a plurality of pixels, each pixel less than 500 microns in size, a spacing between pixels less than 50 microns; a processor configured to receive a user input signal indicating a direction and based on the user input signal, send a control signal for controlling the microLED array; and a controller configured to receive the control signal and in response control one or more pixels of the microLED array to provide spot illumination in the direction indicated by the user input signal.
Claim 7: The vehicle interior lighting system of claim 1, wherein the microLED array comprises a wavelength converter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, line 2 recites a M x N rectangular matrix. The values of M and N are not defined and therefore the metes and bounds of the claim are not clear. For examination purposes, claim 4 will be treated as reading as follows “The vehicle lighting system of claim 1, wherein the microLED array comprises a rectangular matrix.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (WO 2017/045672) in view of Huizen (WO 2019/040703).
Regarding Claim 1, Heinrich teaches, in Figures 1-3, a vehicle lighting system comprising: a LED array comprising a plurality of semiconductor light emitters ([0011]); and a controller configured to control one or more of the semiconductor light emitters of the microLED array to provide illumination in a vehicle interior ([0017]). Heinrich does not teach the semiconductor light emitter less than 500 microns and a spacing between semiconductor light emitters less than 50 microns. Huizen, in the same field of endeavor, teaches an interior vehicle lighting system comprising a micro LED array, wherein the microLED is less than 500 microns ([0021]) and the spacing is 300 microns or smaller ([0022]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the size of the LEDs taught by Heinrich by using semiconductor light emitters less than 500 microns in size, and a spacing between semiconductor light emitters less than 300 microns as taught by Huizen, to provide greater and more uniform brightness (Huizen, [0022]). Huizen teaches the spacing between semiconductor light emitters 300 microns or less. Huizen does not teach the spacing between semiconductor light emitters 50 microns or less. However, it would have been obvious to one of ordinary skill in the art to modify the spacing between the semiconductor light emitters taught by Heinrich (as modified by Heinrich) by using a spacing less than 50 microns, since it has been held that where the claimed ranges or amounts do not overlap with the prior art but are merely close a prima facie case of obviousness exists, and to increase the brightness of the LED array.
Regarding Claim 2, Heinrich teaches the vehicle lighting system of claim 1, wherein the controller is configured to control the one or more semiconductor light emitters to provide layer spot illumination within the vehicle interior ([0020]).
Regarding Claim 4, Heinrich, in view of Huizen teaches a microLED array. Heinrich, in view of Huizen does not teach the microLED array comprises a rectangular matrix. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich (as modified by Huizen) by using a rectangular matrix, since the size and shape of the microLED array is a mere matter of design choice, and a rectangular matrix would be suitable for headliner lighting.
Regarding Claim 5, Heinrich, in view of Huizen teaches the vehicle lighting system of claim 1, wherein the microLED array comprising more than 10 semiconductor light emitters (Huizen, [0022]).
Regarding Claim 6, Heinrich, in view of Huizen teaches the vehicle lighting system of claim 1, wherein the microLED array is disposed in a vehicle (Abs).
Regarding Claim 7, Heinrich, in view of Huizen teaches the spacing between semiconductor light emitters is 300 microns or less (Huizen, [0022]). Huizen does not teach the spacing between semiconductor light emitters 50 microns or less. However, it would have been obvious to one of ordinary skill in the art to modify the spacing between the semiconductor light emitters taught by Heinrich (as modified by Huizen) by using a spacing less than 5 microns, since it has been held that where the claimed ranges or amounts do not overlap with the prior art but are merely close a prima facie case of obviousness exists, and to increase the brightness of the LED array.
Regarding Claim 8, Heinrich, in view of Huizen teaches the vehicle lighting system of claim 1, wherein each semiconductor light emitter less than 500 microns in size (Huizen, [0021]). Heinrich, in view of Huizen, does not teach each semiconductor light emitter less than 50 microns in size. However, it would have been obvious to one of ordinary skill in the art to modify the semiconductor light emitters taught by Heinrich (as modified by Huizen) by using a size less than 50 microns, since it has been held that where the claimed ranges or amounts do not overlap with the prior art but are merely close a prima facie case of obviousness exists, and to increase the brightness of the LED array.
Regarding Claim 9, Heinrich teaches the vehicle lighting system. Heinrich does not teach the microLED mounted and electrically connected to a silicone backplane. Huizen, in the same field of endeavor, teaches microLEDs mounted of a silicone backplane ([0018]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich by mounting the microLEDs on a silicon backplane as taught by Huizen, since it is known in the art to use silicon as a mounting plane for LEDs for high thermal conductivity.
Regarding Claim 10, Heinrich, in view of Huizen teaches a microLED array. Heinrich, in view of Huizen does not teach the microLED array comprises a circular or semicircular shape. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich (as modified by Huizen) by using a circular or semicircular shape, since the size and shape of the microLED array is a mere matter of design choice, and a circular or semicircular shape would be suitable for decorative lighting.
Regarding Claim 12, Heinrich teaches, in Figures 1-3, a vehicle lighting system comprising: a LED array comprising a plurality of semiconductor light emitters ([0011]); and a controller configured to control one or more semiconductor light emitting layers of the LED array to provide illumination in a vehicle interior ([0017]). Heinrich does not teach the semiconductor light emitter less than 500 microns and a spacing between semiconductor light emitters less than 50 microns, a plurality of wavelength converters, each wavelength converter disposed on a corresponding one of the semiconductor light emitters. Huizen, in the same field of endeavor, teaches an interior vehicle lighting system comprising a micro LED array, wherein the microLED is less than 500 microns ([0021]) and the spacing is 300 microns or smaller ([0022]) and a plurality of wavelength converters, each wavelength converter disposed on a corresponding one of the semiconductor light emitters ([0026]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the LEDs taught by Heinrich by using semiconductor light emitters less than 500 microns in size, and a spacing between semiconductor light emitters less than 300 microns, and a wavelength converter as taught by Huizen, to provide greater and more uniform brightness (Huizen, [0022]). Huizen teaches the spacing between semiconductor light emitters 300 microns or less. Huizen does not teach the spacing between semiconductor light emitters 50 microns or less. However, it would have been obvious to one of ordinary skill in the art to modify the spacing between the semiconductor light emitters taught by Heinrich (as modified by Heinrich) by using a spacing less than 50 microns, since it has been held that where the claimed ranges or amounts do not overlap with the prior art but are merely close a prima facie case of obviousness exists, and to increase the brightness of the LED array.
Regarding Claim 13, Heinrich, in view of Huizen, teaches the vehicle lighting system of claim 12, wherein each semiconductor light emitter has a corresponding separate wavelength converter ([0026]).
Regarding Claim 14, Heinrich, in view of Huizen, teaches the vehicle lighting system of claim 12, wherein the microLED is configured to emit light of a red color (Huizen, [0011]).
Regarding Claim 17, Heinrich teaches the vehicle lighting system of claim 12, wherein the microLED array is disposed in a vehicle (Abs).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (WO 2017/045672) in view of Huizen (WO 2019/040703), further in view of Koser et al. (EP3885195); hereinafter referred to as “Koser”.
Regarding Claim 3, Heinrich, in view of Huizen, teaches the vehicle lighting system. Heinrich, in view of Huizen, does not teach beam steering. Koser, in the same field of endeavor, teaches vehicle lighting comprising beam steering (Summary). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich (as modified by Huizen) by using beam steering as taught by Koser, to provide visual guidance for the user (Koser, Summary).

Claim(s) 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (WO 2017/045672) in view of Huizen (WO 2019/040703), further in view of Shiozawa (Pub. No.: US 2018/0208153).
Regarding Claim 11, Heinrich, in view of Huizen, teaches the vehicle lighting system comprising the microLED providing interior vehicle lighting. Heinrich, in view of Huizen, does not teach the microLED arrays providing driver side and passenger side lighting in the vehicle. Shiozawa, in the same field of endeavor, teaches vehicle lighting comprising driver side and passenger side lighting ([0013]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich (as modified by Huizen) by using the LED array as driver side and passenger side lighting as taught by Shiozawa, to provide sufficient reading lighting for driver and passenger (Shiozawa [0013]).
Regarding Claim 19, Heinrich, in view of Huizen, teaches the vehicle lighting system comprising the microLED providing interior vehicle lighting. Heinrich, in view of Huizen, does not teach the microLED is configured to project an image on a headliner area of the vehicle. Shiozawa, in the same field of endeavor, teaches vehicle lighting comprising headliner lighting ([0006, 0013]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich (as modified by Huizen) by using the LED array as headliner lighting as taught by Shiozawa, for decorative purposes (Shiozawa [0006]).
Regarding Claim 20, Heinrich, in view of Huizen, teaches the vehicle lighting system comprising the microLED providing interior vehicle lighting. Heinrich, in view of Huizen, does not teach wherein the microLED is disposed within a vehicle dashboard. Shiozawa, in the same field of endeavor, teaches vehicle lighting comprising lighting disposed in the dashboard ([0006]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich (as modified by Huizen) by placing the LED array in the dashboard as taught by Shiozawa, for decorative purposes (Shiozawa [0006]).

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (WO 2017/045672) in view of Huizen (WO 2019/040703), further in view of Salter et al. (Pub. No.: US 2015/0343945); hereinafter referred to as “Salter”.
Regarding Claim 15, Heinrich, in view of Huizen, teaches the vehicle lighting system of claim 12, wherein the microLED is configured to emit light of a red color (Huizen, [0011]). Heinrich, in view of Huizen, does not teach the light emitted by the microLED is color adjustable. Salter, in the same field of endeavor, teaches vehicle lighting wherein the light emitted is color adjustable ([0046]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich (as modified by Huizen) by making the microLED color adjustable as taught by Salter, to create mood friendly light outputs in the vehicle.
Regarding Claim 16, Heinrich, in view of Huizen, teaches the vehicle lighting system of claim 12, wherein the microLED is configured to emit light of a red color (Huizen, [0011]). Heinrich, in view of Huizen, does not teach the microLED is configured to emit warm white light. Salter, in the same field of endeavor, teaches vehicle lighting wherein the light emitted is warm white light ([0020]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich (as modified by Huizen) by using the microLED to emit warm white light taught by Salter, to create mood friendly light outputs in the vehicle.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (WO 2017/045672) in view of Huizen (WO 2019/040703), further in view of Breed (Pub. No.: US 2008/0144944).
Heinrich, in view of Huizen, teaches the vehicle lighting system of claim 12, wherein the microLED is configured to emit light of a red color (Huizen, [0011]). Heinrich, in view of Huizen, does not teach the light emitted by the microLED is infrared. Breed, in the same field of endeavor, teaches vehicle lighting wherein the light source emits infrared light ([0215]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vehicle lighting system taught by Heinrich (as modified by Huizen) by using the microLED to emit infrared light as taught by Breed, to illuminate the driver in the case of insufficient light (Breed [0215]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571) 270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844